Civil action to recover $350.07 for lumber sold and delivered the defendant. The defendant set up in defense that a check for $340.52, drawn on the Commercial National Bank of Raleigh, N.C. was sent to the plaintiff 20 November, 1931, and was not deposited in time to be paid before the failure of said bank on 16 December following. A credit for this amount was thereafter demanded.
There was a verdict and judgment in favor of plaintiff for $9.55, from which the plaintiff appeals, assigning errors.
The case seems to have been tried agreeably to the principles of law applicable and the decisions apposite. The record discloses no reversible error. Hence, the verdict and judgment will be upheld.
No error. *Page 854